JS 44 (Rev. 10/20)                   Case 2:21-cv-03432-PD
                                                      CIVILDocument
                                                            COVER1SHEET
                                                                    Filed 08/02/21 Page 1 of 21
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              BEASLEY MEDIA GROUP, LLC, & BEASLEY MEZZANINE
          LISA HARRIS
                                                                                                              HOLDINGS, LLC
    (b)   County of Residence of First Listed Plaintiff                MONTGOMERY                             County of Residence of First Listed Defendant MONTGOMERY
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
      Lane J. Schiff , Esquire
      Console Mattiacci Law LLC, 1525 Locust Street, 9th Floor
      Philadelphia, PA 19102 215-545-7676
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                          of Business In This State

    2   U.S. Government                      4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                     Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                              830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                     New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                      840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                            Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                    510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                       462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                 Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                                Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                                 (specify)                  Transfer                         Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. § 2000e, et seq. (“Title VII”); 29 U.S.C. § 623 et seq. (“ADEA”), 43 P.S. § 951, et seq. (“PHRA”).
VI. CAUSE OF ACTION                          Brief description of cause:
                                             Plaintiff brings this action against her former employer for sex and age discrimination
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                              excess of $75,000                           JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                               DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
August 2, 2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                   JUDGE                           MAG. JUDGE
                              Case 2:21-cv-03432-PD
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   08/02/21 Page 2 of 21
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                        Norristown, PA 19403
Address of Plaintiff: ______________________________________________________________________________________________
                                       One Bala Plaza, Suite 429, Bala Cynwyd, PA 19004
Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      8/2/21
DATE: __________________________________                     __________________________________________
                                                                       ___
                                                                        _____
                                                                           ____
                                                                              ____
                                                                              ___
                                                                              __ ________
                                                                                       ___                                                 314179
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law
                                                                            orn
                                                                             rnney
                                                                                ey-at-La
                                                                                      L w / Pro SSe Plaintiff                                 Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

          Lane J. Schiff, Esquire
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      8/2/21
DATE:__________________________________                     __________________________________________
                                                                        __
                                                                         ___
                                                                           _____________                                                   314179
                                                                                                                               __________________________________
                                                                         Attorney-at-Law
                                                                              ney-a
                                                                                  at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
            Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 3 of 21


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                       CASE MANAGEMENT TRACK DESIGNATION FORM
          LISA HARRIS                                                         CIVIL ACTION
                               PLAINTIFF,
                          v.
  BEASLEY MEDIA GROUP, LLC, et al.
                                                                              NO.
                                  DEFENDANTS.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1 :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus- Cases brought under 28 U.S.C.§ 2241 through§ 2255.                                ( )
(b) Social Security- Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
(d) Asbestos- Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )
(f) Standard Management- Cases that do not fall into any one of the other tracks.                    ( X)

             August 2, 2021
                                                                        Plaintiff, Lisa Harris
Date                                 Attori�                             Attorney for
   (215) 545-7676                   (215) 565-2859                    schiff@consolelaw.com


Telephone                            FAX Number                          E-Mail Address


(Civ. 660) 10/02
          Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 4 of 21



                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 -Assignment to a Management Track
    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.
    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.
    (c)        The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.
     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.
    (e)         Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.
                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                               Civil Justice Expense and Delay Reduction Plan)
     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
          Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 5 of 21




                  IN THE UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
LISA HARRIS                               :
Norristown, PA 19403                      :
                                          :   CIVIL ACTION NO.
                          Plaintiff,      :
                                          :
             v.                           :
                                          :
BEASLEY MEDIA GROUP, LLC                  :
One Bala Plaza, Suite 429                 :   JURY TRIAL DEMANDED
Bala Cynwyd, PA 19004                     :
                                          :
             &                            :
                                          :
BEASLEY MEZZANINE HOLDINGS, LLC           :
One Bala Plaza, Suite 429                 :
Bala Cynwyd, PA 19004                     :
                          Defendants.     :
_________________________________________ :

                                         COMPLAINT

   I. INTRODUCTION

       Plaintiff, Lisa Harris, brings this action against her former employers, Beasley Media

Group, LLC and Beasley Mezzanine Holdings, LLC, as a result of the invidious sex and age

discrimination to which she was subjected. Defendants’ discriminatory conduct violated Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”), the Age

Discrimination in Employment Act, as amended, 29 U.S.C. § 623 et seq. (“ADEA”), and the

Pennsylvania Human Relations Act, as amended, 43 P.S. § 951, et seq. (“PHRA”). Plaintiff seeks

all damages, including economic loss, compensatory damages, liquidated damages, punitive

damages, attorneys’ fees and costs, and all other relief this Court deems appropriate.
               Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 6 of 21




   II.          PARTIES

          1.      Plaintiff, Lisa Harris, is a female individual, residing in Norristown, Pennsylvania.

          2.      Defendant Beasley Media Group LLC is a limited liability company, maintaining

a place of business located on One Bala Plaza, Suite 429, Bala Cynwyd, PA 19004.

          3.      Defendant Beasley Mezzanine Holdings, LLC is a limited liability company,

maintaining a place of business located on One Bala Plaza, Suite 429, Bala Cynwyd, PA 19004.

          4.      At all times material hereto, Defendants acted by and through their authorized

agents, workers, and/or employees acting within the course and scope of their employment with

Defendants and in furtherance of Defendants’ business.

          5.      At all times material hereto, Defendants acted as an employer of Plaintiff within

the meaning of the statutes that form the basis of this matter.

          6.      At all times material hereto, Plaintiff was an employee of Defendants within the

meaning of the statutes that form the basis of this matter.

   III.         JURISDICTION AND VENUE

          7.      The causes of action that form the basis of this matter arise under Title VII, the

ADEA, and the PHRA.

          8.      The District Court has jurisdiction over Count I (Title VII) and Count II (ADEA)

pursuant to 28 U.S.C. §1331.

          9.      The District Court has supplemental jurisdiction over Count III (PHRA) pursuant

to 28 U.S.C. §1367.

          10.     Venue is proper in the District Court under 28 U.S.C. §1391 because a substantial

part of the events or omissions giving rise to the claim occurred within this District.

          11.     On or about December 13, 2019, Plaintiff filed a Complaint with the Pennsylvania



                                                    2
            Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 7 of 21




Human Relations Commission (“PHRC”), complaining of the acts of discrimination alleged

herein. This complaint was cross-filed with the Equal Employment Opportunity Commission

(“EEOC”). Attached hereto, incorporated herein and marked as “Exhibit A” is a true and correct

copy of the PHRC Complaint (with personal identifying information redacted).

          12.     On or about May 12, 2021, the EEOC issued to Plaintiff a Notice of Right to Sue.

Attached hereto, incorporated herein and marked as “Exhibit B” is a true and correct copy of that

notice.

          13.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

   IV.          FACTUAL ALLEGATIONS

          14.     Plaintiff was employed by Defendants and its predecessor from on or about

September 8, 2014 until on or about October 31, 2019.

          15.     Plaintiff consistently performed her job duties in a highly competent manner and

received positive feedback.

          16.     Plaintiff last held the position of Promotions Director and Marketing Director.

          17.     On or about July 26, 2018, Plaintiff began reporting to Joseph Bell (male), Vice

President and Market Manager.

          18.     On or about October 31, 2019, Defendants terminated Plaintiff’s employment.

          19.     Before the termination meeting, Plaintiff had no indication that her job was in

jeopardy.

          20.     The stated reason for Plaintiff’s termination was Defendants’ reduction in force.

          21.     During the termination meeting, Bell stated that Plaintiff’s termination was not

performance-based.



                                                   3
          Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 8 of 21




       22.     During the terminating meeting, Bell stated that Plaintiff’s termination had nothing

to do with her age.

       23.     Plaintiff subsequently asked Gloria Wren, Corporate Human Resources Director,

why Bell had stated that Plaintiff’s termination had nothing to do with her age. Wren stated that

Plaintiff should not have been told the same.

       24.     Defendants’ conduct and comments evidence a bias against older and/or female

employees.

       25.     At the time of Plaintiff’s termination, seven (7) Director-level employees reported

directly to Bell, including Plaintiff. Plaintiff was the only female employee and, to Plaintiff’s

knowledge, amongst the oldest of such Director level employees.

       26.     Plaintiff was Bell’s only direct report terminated effective October 31, 2019.

       27.     Defendants retained all other Director-level employees directly reporting to Bell

and retained all of Plaintiff’s direct reports, all of whom were younger and/or male.

       28.     Defendants retained male and/or younger employees in positions for which

Plaintiff was more qualified.

       29.     Defendants offered no explanation, including the selection criteria, as to why

Plaintiff was terminated and the younger and/or male employees were retained.

       30.     Defendants replaced Plaintiff with Donnie Black (male, approximate age 34).

       31.     Following Plaintiff’s termination, Plaintiff’s job duties were additionally handled

by Sean Hagan (male, approximate age 25) and Sean Burke (male, approximate age 34).

       32.     Plaintiff’s sex was a motivating and/or determinative factor in Plaintiff’s

termination of employment.

       33.     Plaintiff’s age was a motivating and determinative factor in Plaintiff’s termination



                                                 4
           Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 9 of 21




of employment.

        34.     Plaintiff’s combination of age and sex was a motivating and determinative factor

in Plaintiff’s termination of employment.

        35.     As a direct and proximate result of the discriminatory conduct of Defendants,

Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or earning

capacity, pain and suffering, embarrassment, loss of self-esteem, mental anguish, and loss of life’s

pleasures, the full extent of which is not known at this time.

        36.     Plaintiff is now suffering, and will continue to suffer, irreparable injuries and

monetary damages as a result of Defendants’ discriminatory acts unless and until the Court grants

the relief requested herein.

        37.     Plaintiff has incurred and is entitled to all costs and attorneys’ fees incurred as a

result of the unlawful behavior complained of herein.

                                      COUNT I – TITLE VII

        38.     Plaintiff incorporates herein by reference the above paragraphs as if set forth herein

in their entirety.

        39.     By committing the foregoing acts of discrimination against Plaintiff, Defendants

violated Title VII.

        40.     Defendants acted willfully and intentionally and with malice and/or reckless

indifference to Plaintiff’s protected rights, thereby warranting the imposition of punitive damages.

        41.     As a direct and proximate result of Defendants’ violation of Title VII, Plaintiff has

suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

        42.     Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Defendants’ discriminatory acts unless and until this Court grants



                                                  5
           Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 10 of 21




the relief requested herein.

         43.    No previous application has been made for the relief requested herein.

                                        COUNT II - ADEA

         44.    Plaintiff incorporates the paragraphs above as if set forth herein in their entirety.

         45.    By committing the foregoing acts of discrimination against Plaintiff, Defendants

violated the ADEA.

         46.    Defendants’ violations of the ADEA were intentional and willful under the

circumstances, warranting the imposition of liquidated damages

         47.    As a direct and proximate result of Defendants’ violation of the ADEA, Plaintiff

has sustained the injuries, damages, and losses set forth herein and has incurred attorneys’ fees and

costs.

         48.    Plaintiff is now suffering and may continue to suffer irreparable injuries and

monetary damages as a result of Defendants’ discriminatory acts unless and until the Court grants

the relief requested herein.

         49.    No previous application has been made for the relief requested herein.

                                        COUNT III - PHRA

         50.    Plaintiff incorporates herein by reference the above paragraphs as if set forth herein

in their entirety.

         51.    By committing the foregoing acts of discrimination, Defendants violated the

PHRA.

         52.    As a direct and proximate result of Defendants’ violation of the PHRA, Plaintiff

has sustained the injuries, damages, and losses set forth herein and has incurred attorneys’ fees and

costs.



                                                   6
          Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 11 of 21




        53.     Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Defendants’ discriminatory acts unless and until this Court grants

the relief requested herein.

        54.     No previous application has been made for the relief requested herein.

                                              RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ unlawful conduct, and specifically prays that this Court grant the following relief to

Plaintiff by:

       (a) declaring the acts and practices complained of herein to be in violation of Title VII;

       (b) declaring the acts and practices complained of herein to be in violation of the ADEA;

       (c) declaring the acts and practices complained of herein to be in violation of the PHRA;

       (d) enjoining and permanently restraining the violations alleged herein;

       (e) entering judgment against Defendants and in favor of Plaintiff in an amount to be

           determined;

       (f) awarding damages to make Plaintiff whole for all lost earnings, earning capacity and

           benefits, past and future, which Plaintiff has suffered or may suffer as a result of

           Defendants’ unlawful conduct;

       (g) awarding back pay and front pay;

       (h) awarding compensatory damages to Plaintiff for past and future pain and suffering,

           emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which

           Plaintiff has suffered or may suffer as a result of Defendants’ unlawful conduct;

       (i) awarding punitive damages to Plaintiff;

       (j) awarding liquidated damages to Plaintiff;



                                                 7
     Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 12 of 21




  (k) awarding Plaintiff such other damages and relief as is appropriate under Title VII, the

      ADEA, and the PHRA;

  (l) awarding Plaintiff the costs of suit, expert fees, and other disbursements;

  (m) awarding Plaintiff attorneys’ fees; and

  (n) granting such other and further relief as this Court may deem just, proper, or equitable

      including other equitable and injunctive relief providing restitution for past violations

      and preventing future violations.



                                                  CONSOLE MATTIACCI LAW, LLC


Dated: August 2, 2021                     By:            _______________________
                                                         Lane J, Schiff, Esquire
                                                         1525 Locust St., 9th Floor
                                                         Philadelphia, PA 19102
                                                         (215) 545-7676

                                                         Attorney for Plaintiff,
                                                         Lisa Harris




                                             8
Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 13 of 21




 EXHIBIT A
Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 14 of 21
Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 15 of 21
Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 16 of 21
Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 17 of 21
Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 18 of 21
Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 19 of 21
Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 20 of 21




 EXHIBIT B
                             Case 2:21-cv-03432-PD Document 1 Filed 08/02/21 Page 21 of 21
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:    Lisa Harris                                                                    From:    Philadelphia District Office
       REDACTED                                                                                801 Market Street
       Norristown, PA 19403                                                                    Suite 1000
                                                                                               Philadelphia, PA 19107




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Damon A. Johnson,
 17F-2020-60942                                          State, Local & Tribal Program Manager                         (267) 589-9722
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        X         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission


                                                                                                                     May 12, 2021
 Enclosures(s)                                                          Dana R. Hutter,                                       (Date Issued)
                                                                        Deputy Director

 cc:          For Respondent:                                                         For Charging Party:
              Chad Flores, Esq.                                                       Lane Schiff, Esq.
                                                                                      Console Mattiacci Law
                                                                                      Via email only: schiff@consolelaw.com
